NOTICE OF ALLOWANCE
Election/Restrictions
Claims 1-2, 5, 15-16 and 18 are allowable. The restriction requirement among groups I-III, as set forth in the Office action mailed on 4/14/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 4/14/2021 is partially withdrawn.  Claims 6-9, directed to a method of using the masking block of claim 1, are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. However, claims 10-14, directed to a method of manufacturing a masking block remain withdrawn from consideration because they do not require all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
	Claims 10-14 have been cancelled.


Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: the closest prior art reference Lee (KR20140052517) discloses a coated substrate comprising a first substrate, a an second substrate formed on the first substrate such as by a PVD method, and a hexagonal boron nitride sheet grown directly on the second substrate with a purity of 90% or greater and a single layer thickness; wherein the second substrate may be a metal oxide having a cubic or hexagonal structure such as an alumina film, and although Lee discloses that the hexagonal boron nitride may be BxCyNz, which may include carbon and inevitable impurities (e.g. oxygen due to ambient exposure), Lee does not teach or fairly suggest that the upper surface of the alumina film has a root mean square roughness as recited in independent claim 1 nor a crystal structure including a (111) plane with a sum of the (110) plane and the (111) plane equal to or more than 99% thereof as recited in independent claim 18.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONIQUE R JACKSON whose telephone number is (571)272-1508. The examiner can normally be reached Mondays-Thursdays from 10:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MONIQUE R JACKSON/Primary Examiner, Art Unit 1787                                                                                                                                                                                                        April 9, 2022